Dismissed and Memorandum Opinion filed March 24, 2005








Dismissed and Memorandum Opinion filed March 24, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00684-CV
____________
 
WILLIAM E.
MCCORMICK, JR., Appellant
 
V.
 
MELISSA
MCCORMICK, Appellee
 

 
On Appeal from County Court at Law
no. 3
Galveston County,
Texas
Trial Court Cause No. 02FD2412
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed
April 8, 2004.  The clerk=s record was filed
on August 9, 2004.  The reporter=s record was filed
on September 13, 2004.  No brief was
filed after two extensions.
On January 27, 2005, this Court issued an
order stating that unless appellant submitted his brief, together with a motion
reasonably explaining why the brief was late, on or before February 28, 2005, the Court would dismiss the appeal
for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 24, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.